DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/17/2022. This action is made Final.
B.	Claims 21, 24-31 and 34-39 remain pending.
 

Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: logic executed by the processor for in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 21, 24-31 and 34-39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spataro, Jared M. et al. (US Pub. 2006/0053380 A1), herein referred to as “Spataro” in view of Moromisato, George P. et al. (US Pub. 2009/0138808 A1), herein referred to as “Moromisato”.

As for claims 21, 31 and 39, Spataro teaches. A method and corresponding non-transitory computer-readable storage medium of claim 31 and server of claim 39 comprising:

receiving, by a server, a request from a first device, the first device executing a browser application, the first device requesting access to a web page associated with an electronic document accessible via the browser application (fig.1A; par.62 first user on first client accessing server stored document for editing);

providing access, via the server to the first device, access to the web page; receiving, by the server from the first device, edits to the electronic document, such that the electronic document is updated based on said edits (fig.8A-B; interaction with plurality of users allows for collaboration of sent text and graphics from files; par.222-223);

receiving, by the server, a request from a second device for access to the web page from a browser application executing on the second device (par.91 collaboration between devices); and

providing, via the server to the second device, access to the web page, said access to the second device comprising providing the updated electronic document  (fig.2A-D; par. 91 sending edits to server).

Summary of the Collaboration place:

[0091] Collaboration places (e.g., each collaborative place initiated) can 
track which collaboration objects a client has open on their desktop.  Open 
collaboration objects implicitly define the set of event notifications that a 
client would be interested in. In addition, the server has a distinguished 
identifier for each client connected so that other clients may easily direct 
specific messages to specific individuals (e.g., IM).  The distinguished 
identifier may be specific to a person.  Whenever a change happens in a 
collaboration object, the server notifies all of the other clients that are in 
that collaboration object of the event.  Possible event notifications include: 

[0092] content added, deleted, moved, renamed, or deleted, 

[0093] screen sharing initiated, stopped, updated, 

[0094] person entered, exited, idled, disconnected, 

[0095] chat message added, [0096] meeting started, stopped, 
suspended, postponed, updated The systems and methods of FIGS. 2A-2D can be 
implemented using a software language such as, but not limited to, Java and C#.  
C# is the component-oriented development language for creating XML Web services 
and Microsoft .NET-connected applications for Windows and the Web.  The user, 
when installing or launching the client, indicates the address (IP address or 
domain name) of the system server they wish to use for communication.  Examples 
of computer platforms for a system server and client for implementing 
collaboration are illustratively shown in FIGS. 2B and 2C.

Summary for Escalation which is the means for starting a collaboration between users.
[0167]
Escalation may include a repository, document editors, document viewers or players, time and schedule management, network resources, enterprise resources, e-mail, browsers, conferencing, desktop applications, office tools, or other applications. Participants may be users of an enterprise platform, an Internet platform, or other network platform.
[0168]
Escalation can be trigged by allowing a user to drag and drop an item into a particular space to commence collaboration or to enhance an existing collaboration space. Other techniques may include a menu option that a user can select to identify collaboration targets.
[0169]
Automatically triggered escalation may be based on the attributes of collaboration participants or other attributes such as the time, the attributes of a current document, a task assignment, a link within a current document to a particular application, etc.


Spataro does not specifically in detail teach edits from a second computer device and updating on a first computer device; however in the same field of endeavor Moromisato teaches receiving, by the server, edits to the updated electronic document from the second device; updating, by the server, the electronic document again based on the edits from the second device; and automatically updating, by the server, the web page displayed within the browser application of the first device based on and in response to the edits performed by the second device (.Par. 124 step 1402 receiving by the server, edits to the updated electronic document from the second device then at step 1404 updating by the server the electronic document again based on the edits from the second device and at steps 1406-1408 display the change automatically updating information to the first device the edits from the second device; note par. 114, 124-125 and figure 14a-b). In another examples Paragraph 83 suggests a dedicated button that will synchronize with other devices operated by other users. 
[0083] Two option buttons 728-730 are provided to permit the user to invite new endpoints to the shared space.  A button 728 opens a modal dialog box (not shown in FIG. 7) that provides options for synchronizing with a person, or inviting a new member into the shared space.  Button 728 invites the new member 
into the shared space currently selected in combo box 722.  A second button 730 (Synchronize with computer) opens another modal dialog box (not shown in FIG. 7) that provides options to invite other devices for the current identity into the selected shared space.  This latter button also invites the device into the shared space currently selected in the combo box 722.
[0124] The steps involved in processing a folder change that originates in a shared space, such as shared space 1 (310, FIG. 3), are illustrated in FIG. 14A.  This process begins in step 1400 and proceeds to step 1402 where a change is made in shared space 1 (310) to a synchronized folder or its contents.  This 
change might be a file edit, the addition of a file or the deletion of a file and might be made by a user or another computer, such as a server.  This change is disseminated to the computers of all members of the shared space through the 
normal mechanisms of the collaboration system as set forth in step 1404.  In step 1406, when the document share engine 312 in a computer of a member of the shared space 1 310 receives the change, it communicates with the file synchronizer 308 as indicated by arrow 326.  In step 1408, the file synchronizer 308 then controls the Windows shell file system 302 to make the 
change as indicated by arrow 338.  Thus the change made in shared space 1 310 is now automatically reflected on the Windows shell file system.  The process then ends in step 1410.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moromisato into Spataro this is true because Moromisato poses that users have trouble collaborating in a same digital environment and suggest advanced options to alleviate these cumbersome techniques.

As for claims 22, 32 and 40, Spataro teaches. The method of claim 21 and corresponding medium of claim 31 and server of claim 39, further comprising:
receiving edits to the updated electronic document by the second device; and updating the electronic document again based on the edits from the second device (fig.9B-C allows for other applications, herein third party apps, to be added to the sharing collaboration place; par. 235).

As for claims 23, 33 and 50, Spataro teaches. The method of claim 22 and corresponding medium of claim 32 and server of 39, further comprising:
updating the web page displayed within the browser application of the first device based on the edits performed by the second device (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 24 and 34, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said updating comprising storing the updated electronic document (par.253; attached content to messages).

As for claims 25 and 35, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits by the first device are performed inline (fig.9B-C allows for other applications, herein third party apps, to be added to the sharing collaboration place; par. 235).

As for claims 26 and 36, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document and the updated electronic document are accessible via a user interface (UI) associated with the web page (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 27 and 37, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document corresponds to a web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP).

As for claim 28, Spataro teaches. The method of claim 27, wherein said access to said second device is provided prior to transmission of the web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP)..

As for claims 29 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits comprise modification of content included within the electronic document (par.92 editing document shared. Par. 253; attached content to messages).

As for claims 30 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said content is selected from a group consisting of: text, graphics, media files, images, multi-media and videos (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).








(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues that the prior art Moromisato does not teach “receiving, by the server, edits to the updated electronic document from the second device; and updating, by the server, the electronic document again based on the edits from the second device; and  automatically updating, by the server, the web page displayed within the browser application of the first device based on and in response to the edits performed by the second device” as claimed.
R1.	Examiner does not agree completely. Specifically Moromisato satisfies the current claim conditions in at least paragraph 124 which specifically states a collaboration server that hosts a space of shared information for more than one user on more than on device, such that a second user of a second device could view a document/file that was edited by a first user on a first device such that an edit from the second user on the second device will be updated via collaboration server and the windows shell of the first user on first device to view the edit updates provided by a second user on second device. 
Moromisato specifically teaches a second device in paragraph 124 and in step 1402 for receiving by the server user manipulated edits to an updated electronic document from the second device then at step 1404 updating by the server the electronic document again based on the edits from the second device and at steps 1406-1408 display the change automatically updating information to the first device the edits from the second device; thus a user on a first device could potently watch a first document become updated with edits made on a second device as suggested by the claim limitations. Note par. 114, 124-125 and figure 14a-b). 
Examiner recommends the claims be directed to how this is done, on a computation level, that differs from the prior art in-order to overcome. Because on a high level, as the currently claims are drafted, Moromisato teaches “receiving, by the server, edits to the updated electronic document from the second device; and updating, by the server, the electronic document again based on the edits from the second device; and  automatically updating, by the server, the web page displayed within the browser application of the first device based on and in response to the edits performed by the second device”.

    PNG
    media_image1.png
    354
    663
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 24, 2022